                           Case 18-11369-MFW             Doc 13       Filed 10/15/18       Page 1 of 16



                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
         ---------------------------------x
                                            : Chapter 11
         In re:                             :
                                            : Case No. 18-11369 (MFW)
         MACH GEN GP, LLC,                  :
                                            :
                                        1
                     Reorganized Debtor.    :
                                            : Monthly Fee Application:
                                            : Obj. Deadline: October 29, 2018 at 4:00 p.m. (ET)
                                              Hearing Date: N/A
                                            :
                                            : Final Fee Application:
                                            : Obj. Deadline: November 20, 2018 at 4:00 p.m. (ET)
                                            : Hearing Date: TBD
         ---------------------------------x

                    SUMMARY OF THIRD MONTHLY AND FINAL APPLICATION
                      OF YOUNG CONAWAY STARGATT & TAYLOR, LLP FOR
                 ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
              REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE
             MONTHLY PERIOD FROM AUGUST 1, 2018 THROUGH SEPTEMBER 6, 2018, AND
               THE FINAL PERIOD FROM JUNE 11, 2018 THROUGH SEPTEMBER 6, 2018

             Name of Applicant:                                       Young Conaway Stargatt & Taylor, LLP

             Authorized to Provide Professional Services to: Debtors and Debtors in Possession

             Date of Retention:                                       July 2, 2018 (Nunc Pro Tunc to June 11, 2018)

             Monthly Period for which compensation and                August 1, 2018 through September 6, 2018
             reimbursement is sought:

             Amount of Monthly Compensation sought as                 $114,063.00
             actual, reasonable and necessary:

             Amount of Monthly Expense Reimbursement                  $535.77
             sought as actual, reasonable and necessary:
             Final Period for which compensation and                June 11, 2018 through September 6, 2018
             reimbursement is sought:




         1
                The Reorganized Debtor and the last four digits of its taxpayer identification numbers are MACH Gen GP, LLC
                (6738). The Reorganized Debtor’s principal offices are located at 1780 Hughes Landing, Suite 800, The
                Woodlands, Texas 77380. The chapter 11 cases of certain affiliates of the Reorganized Debtor have been
                closed. See Case No. 18-11368 (MFW), D.I. 208.

01:23726485.2
                       Case 18-11369-MFW           Doc 13        Filed 10/15/18   Page 2 of 16



            Amount of Final Compensation sought as              $458,262.00
            actual, reasonable and necessary:

            Amount of Final Expense Reimbursement               $18,752.97
            sought as actual, reasonable and necessary:



         This application includes 2.70 hours with a value of $773.50 incurred in connection with the
         preparation of monthly fee applications.
                                               PRIOR APPLICATIONS:

                                                            Requested                         Approved
         Date Filed;
                            Period Covered           Fees             Expenses         Fees         Expenses
         Docket No.
           7/16/18
                           6/11/18 – 6/30/18      $139,362.50         $6,662.97      Pending         Pending
          D.I. 122
           8/22/18
                            7/1/18 – 7/31/18      $204,836.50        $11,554.23      Pending         Pending
          D.I. 159
          Included
                            8/1/18 – 9/6/18       $114,063.00          $535.77       Pending         Pending
           Herein
                       TOTAL                      $458,262.00        $18,752.97




01:23726485.2
                                                            2
                          Case 18-11369-MFW          Doc 13      Filed 10/15/18   Page 3 of 16



                                   MONTHLY COMPENSATION BY INDIVIDUAL

                Name of Professional   Position of the Applicant,     Hourly       Total         Total
                      Person           Number of Years in that        Billing      Billed     Compensation
                                             Position, Prior           Rate        Hours
                                         Relevant Experience,
                                                                     (including
                                          Year of Obtaining
                                                                      changes)
                                       License to Practice, Area
                                              of Expertise

           Robert S. Brady             Partner since 1998. Joined       $920.00       15.30       $14,076.00
                                       firm as an associate in
                                       1990. Member of DE Bar
                                       since 1990.
           Edmon L. Morton             Partner since 2008. Joined       $750.00       66.50       $49,875.00
                                       firm as an associate in
                                       1999. Member of DE Bar
                                       since 1999.
           Vincent C. Thomas           Partner since 2014. Joined       $650.00       29.20       $18,980.00
                                       firm as partner in 2014.
                                       Member of DE Bar since
                                       2005.
           Kenneth J. Enos             Partner since 2015. Joined       $585.00       18.30       $10,705.50
                                       firm as an associate in
                                       2004. Member of DE Bar
                                       since 2004.
           Elizabeth S. Justison       Joined firm as an associate      $425.00       32.10       $13,642.50
                                       in 2013. Member of the
                                       DE Bar since 2013.
           Shane M. Reil               Joined firm as an associate      $395.00        8.30        $3,278.50
                                       in 2015. Member of DE
                                       Bar since 2015.
           Debbie Laskin               Paralegal                        $285.00        0.40         $114.00
           Beth Olivere                Paralegal                        $255.00        3.80         $969.00
           Michelle Smith              Paralegal                        $255.00        9.50        $2,422.50
          Grand Total:                                                               183.40      $114,063.00
           Blended Rate:                                             $621.94/hr




01:23726485.2
                                                             3
                       Case 18-11369-MFW             Doc 13     Filed 10/15/18   Page 4 of 16



                          MONTHLY COMPENSATION BY PROJECT CATEGORY

                                  Project Category                          Total Hours         Total Fees

           Case Administration (B001)                                               46.30         $29,034.00
           Cash Collateral/DIP Financing (B003)                                      0.30            $276.00
           Schedules & Statements, U.S. Trustee Reports (B004)                      15.20          $6,893.50
           Lease/Executory Contract Issues (B005)                                   12.50          $7,388.50
           Use, Sale or Lease of Property (363 Issues) (B006)                        1.20            $510.00
           Claims Analysis, Objections and Resolutions (B007)                       14.30          $8,142.00
           Meetings (B008)                                                           5.80          $2,804.00
           Plan and Disclosure Statement (B012)                                     77.10         $55,077.50
           General Corporate Matters (B014)                                          0.10             $42.50
           Retention of Professionals/Fee Issues (B017)                              7.90          $3,121.50
           Fee Application Preparation (B018)                                        2.70            $773.50
           TOTAL                                                                   183.40        $114,063.00




                                        MONTHLY EXPENSE SUMMARY

                                     Expenses Category                                  Total Expenses
           Reproduction Charges                                                                     $30.40
           Delivery / Courier                                                                       $42.50
           Working Meals                                                                           $371.68
           Teleconference / Video Conference                                                        $45.24
           Computerized Legal Research                                                              $14.65
           Docket Retrieval/Search                                                                  $31.30
           TOTAL                                                                                  $535.77




01:23726485.2
                                                            4
                      Case 18-11369-MFW            Doc 13     Filed 10/15/18      Page 5 of 16



                                 SUMMARY OF FINAL FEE APPLICATION

      Name of Applicant                                           Young Conaway Stargatt & Taylor, LLP
      Name of Client                                              Debtors
      Time period covered by Final Application                    June 11, 2018 through September 6, 2018
      Total compensation sought during the Final Application      $458,262.00
      Period
      Total expenses sought during the Final Application          $18,752.97
      Period
      Petition Date                                               June 11, 2018
      Retention Date                                              June 11, 2018
      Date of order approving employment                          July 2, 2018
      Total compensation approved by interim order to date        $0.00
      Total expenses approved by interim order to date            $0.00
      Total allowed compensation paid to date                     $275,359.20
      Total allowed expenses paid to date                         $18,217.20
      Blended rate in the Final Application for all attorneys     $616.19
      Blended rate in the Final Application for all timekeepers   $583.03
      Compensation sought in the Final Application already        $275,359.20
      paid pursuant to a monthly compensation order but not
      yet allowed
      Expenses sought in the Final Application already paid       $18,217.20
      pursuant to a monthly compensation order but not yet
      allowed
      Number of professionals included in Final Application       11
      If applicable, number of professionals in the Final         5
      Application not included in staffing plan approved by
      client
      If applicable, difference between fees budgeted and         Amt. Budgeted: $555,000.00
      compensation sought during the Application Period           Amt. Sought: $458,262.00
      Number of professionals billing fewer than 15 hours to      4
      the case during the Application Period
      Are any rates higher than those approved or disclosed at    No
      retention?




01:23726485.2
                                     Case 18-11369-MFW           Doc 13     Filed 10/15/18    Page 6 of 16




                               SUMMARY OF TIMEKEEPERS INCLUDED IN FINAL FEE APPLICATION


                                                                                                                                        Number
                                                                   Fees Billed in     Hours Billed           Hourly Rate Billed         of Rate
                                                       Date of          the             in the                                         Increases
                                                        First       Application       Application      This           In 1st Interim    Since Case
          Name             Title     Department       Admission       Period            Period       Application       Application      Inception
 Robert S. Brady          Partner     Bankruptcy        1990          $49,772.00             54.10      $920               $920             0
 Edmon L. Morton          Partner     Bankruptcy        1999         $165,600.00          220.80        $750               $750             0
                                      Tax/Estates
 Vincent C. Thomas        Partner                       2005                                            $650               $650             0
                                     Administration                   $61,035.00             93.90
 Erin D. Edwards          Partner     Bankruptcy        2003              $6,069.00          10.20      $595               $595             0
 Kenneth J. Enos          Partner     Bankruptcy        2004          $58,500.00          100.00        $585               $585             0
 Elizabeth S. Justison   Associate    Bankruptcy        2013          $86,572.50          203.70        $425               $425             0
 Shane M. Reil           Associate    Bankruptcy        2015          $12,284.50             31.10      $395               $395             0
 Debbie Laskin           Paralegal    Bankruptcy          -                $114.00            0.40      $285               $285             0
 Michael Girello         Paralegal    Bankruptcy          -                 $57.00            0.20      $285               $285             0
 Beth Olivere            Paralegal    Bankruptcy          -                $969.00            3.80      $255               $255             0
 Michelle Smith          Paralegal    Bankruptcy          -           $17,289.00           67.80        $255               $255             0
                                                        Totals       $458,262.00          786.00




                                                                      6



01:23726485.2
                                          Case 18-11369-MFW           Doc 13   Filed 10/15/18   Page 7 of 16




                             SUMMARY OF FINAL COMPENSATION REQUESTED BY PROJECT CATEGORY


                                   Project Category                            Hours Budgeted     Fees Budgeted   Hours Billed   Fees Sought
         B001   Case Administration (B001)                                            180.00         $99,837.00      160.20       $90,941.00
         B002   Court Hearings (B002)                                                  90.00         $49,918.50       80.10       $45,370.50
         B003   Cash Collateral/DIP Financing (B003)                                   50.00         $27,732.50       25.50       $17,735.00
         B004   Schedules & Statements, U.S. Trustee Reports (B004)                    50.00         $27,732.50       56.20       $28,680.50
         B005   Lease/Executory Contract Issues (B005)                                 40.00         $22,186.00       27.80       $16,116.50
         B006   Use, Sale or Lease of Property (363 issues) (B006)                     10.00          $5,546.50        7.00        $4,629.00
         B007   Claims Analysis, Objections and Resolutions (B007)                     30.00         $16,639.50       22.80       $12,689.00
         B008   Meetings (B008)                                                        10.00          $5,546.50       16.60        $8,800.00
         B011   Other Adversary Proceedings (B011)                                      0.00              $0.00        3.00        $1,385.00
         B012   Plan and Disclosure Statement (B012)                                  470.00        $260,685.50      338.30      $209,397.00
         B013   Creditor Inquiries (B013)                                               0.00              $0.00        0.30          $225.00
         B014   General Corporate Matters (B014)                                       10.00          $5,546.50        1.00          $505.00
         B015   Employee Matters (B015)                                                 0.00              $0.00        0.80          $340.00
         B017   Retention of Professionals/Fee Issues (B017)                            50.0         $27,732.50       40.50       $19,292.50
         B018   Fee Application Preparation (B018)                                     10.00          $5,546.50        5.30        $1,752.50
         B020   Utility Services (B020)                                                 0.00              $0.00        0.30          $127.50
         B708   Business Operations (B708)                                              0.00              $0.00        0.30          $276.00
                Total                                                                1000.00        $554,650.00      786.00      $458,262.00




                                                                           7

01:23726485.2
                  Case 18-11369-MFW           Doc 13   Filed 10/15/18   Page 8 of 16




         SUMMARY OF FINAL EXPENSE REIMBURSEMENT REQUESTED BY CATEGORY

                                   Category                       Amount

                Reproduction Charges                              $7,028.60
                Filing Fee                                        $8,585.00
                Deposition/Transcript                              $249.10
                Miscellaneous                                     $1,424.25
                Delivery/Courier                                   $185.00
                Working Meals                                      $940.58
                Teleconference/Video Conference                    $264.17
                Computerized Legal Research                         $14.65
                Staff Overtime                                      $16.12
                Docket Retrieval/Search                             $45.50
                TOTAL                                            $18,752.97




                                                   8

01:23726485.2
                           Case 18-11369-MFW             Doc 13       Filed 10/15/18       Page 9 of 16




                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
         ---------------------------------x
                                            : Chapter 11
         In re:                             :
                                            : Case No. 18-11369 (MFW)
         MACH GEN GP, LLC,                  :
                                            :
                                        1
                     Reorganized Debtor.    :
                                            : Monthly Fee Application:
                                            : Obj. Deadline: October 29, 2018 at 4:00 p.m. (ET)
                                              Hearing Date: N/A
                                            :
                                            : Final Fee Application:
                                            : Obj. Deadline: November 20, 2018 at 4:00 p.m. (ET)
                                            : Hearing Date: TBD
         ---------------------------------x

                          THIRD MONTHLY AND FINAL APPLICATION
                      OF YOUNG CONAWAY STARGATT & TAYLOR, LLP FOR
                 ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
              REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE
             MONTHLY PERIOD FROM AUGUST 1, 2018 THROUGH SEPTEMBER 6, 2018, AND
               THE FINAL PERIOD FROM JUNE 11, 2018 THROUGH SEPTEMBER 6, 2018

                            Pursuant to sections 330 and 331 of title 11 of the United States Code (the

         “Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure, and in

         accordance with that certain Order Authorizing the Retention and Employment of Young

         Conaway Stargatt & Taylor, LLP as Counsel to the Debtors, Nunc Pro Tunc to the Petition Date

         [D.I. 93] (the “Retention Order”) and that certain Order Establishing Procedures for Interim

         Compensation and Reimbursement of Expenses of Professionals [D.I. 97] (the “Interim

         Compensation Order”), the law firm of Young Conaway Stargatt & Taylor, LLP (“Young

         Conaway”) hereby applies (this “Application”) to the Court for reasonable compensation for

         professional legal services rendered as counsel to New MACH Gen, LLC and its affiliated


         1
                The Reorganized Debtor and the last four digits of its taxpayer identification numbers are MACH Gen GP, LLC
                (6738). The Reorganized Debtor’s principal offices are located at 1780 Hughes Landing, Suite 800, The
                Woodlands, Texas 77380. The chapter 11 cases of certain affiliates of the Reorganized Debtor have been
                closed. See Case No. 18-11368 (MFW), D.I. 208.


01:23726485.2
                      Case 18-11369-MFW          Doc 13       Filed 10/15/18   Page 10 of 16




         debtors and debtors in possession (collectively, the “Debtors”), in the amount of $114,063.00,

         together with reimbursement for actual and necessary expenses incurred in the amount of

         $535.77, for the monthly period commencing August 1, 2018 through and including September

         6, 2018 (the “Monthly Fee Period”), and in the amount of $458,262.00, together with

         reimbursement for actual and necessary expenses incurred in the amount of $18,752.97 for the

         final period commencing June 11, 2018 through and including September 6, 2018 (the “Final Fee

         Period”). In support of this Application, Young Conaway respectfully represents as follows:

                                                 BACKGROUND

                        1.     On June 11, 2018 (the “Petition Date”), each of the Debtors filed a petition

         with the Court under chapter 11 of the Bankruptcy Code.

                        2.     Pursuant to the Retention Order, Young Conaway was retained to

         represent the Debtors as bankruptcy counsel in connection with these chapter 11 cases, effective

         as of the Petition Date. The Retention Order authorizes Young Conaway to be compensated on

         an hourly basis and to be reimbursed for actual and necessary out-of-pocket expenses.

                        3.     All services for which compensation is requested herein by Young

         Conaway were performed for or on behalf of the Debtors.

                                   SUMMARY OF SERVICES RENDERED

                        4.     Attached hereto as Exhibit A is a detailed statement of fees incurred

         during the Monthly Fee Period, showing the amount of $114,063.00 due for fees.

                        5.     The services rendered by Young Conaway during the Monthly Fee Period

         are grouped into the categories set forth in Exhibit A. The attorneys and paralegals who

         rendered services relating to each category are identified, along with the number of hours for

         each individual and the total compensation sought for each category, in the attachments hereto.




01:23726485.2
                                                          2
                      Case 18-11369-MFW          Doc 13       Filed 10/15/18   Page 11 of 16




                                               DISBURSEMENTS

                        6.      Attached hereto as Exhibit B is a detailed statement of expenses paid by

         Young Conaway during the Monthly Fee Period, showing the amount of $535.77 for

         reimbursement of expenses. This out-of-pocket disbursement sum is broken down into

         categories of charges, including, among other things, telephone and telecopier toll and other

         charges, mail and express mail charges, special or hand delivery charges, document processing,

         photocopying charges, charges for mailing supplies (including, without limitation, envelopes and

         labels) provided by Young Conaway to outside copying services for use in mass mailings, travel

         expenses, expenses for “working meals,” computerized research, transcription costs, as well as

         non-ordinary overhead expenses such as secretarial and other overtime. A complete review by

         category of the expenses incurred for the Monthly Fee Period may be found in the attachments

         hereto as Exhibit B.

                        7.      Costs incurred for overtime and computer assisted research are not

         included in Young Conaway’s normal hourly billing rates and, therefore, are itemized and

         included in Young Conaway’s disbursements. Pursuant to Rule 2016-2 of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), Young Conaway represents that its rate for duplication is $.10 per

         page, its rate for outgoing telecopier transmissions is $.25 per page (excluding related long

         distance transmission charges), there is no charge for incoming telecopier transmissions, and

         there is no surcharge for computerized research.

                                          VALUATION OF SERVICES

                        8.      Attorneys and paraprofessionals of Young Conaway have expended a total

         of 183.40 hours in connection with this matter during the Monthly Fee Period.




01:23726485.2
                                                          3
                      Case 18-11369-MFW          Doc 13       Filed 10/15/18    Page 12 of 16




                        9.      The amount of time spent by each of these persons providing services to

         the Debtors for the Monthly Fee Period is fully set forth in the detail attached hereto as Exhibit

         A. These are Young Conaway’s normal hourly rates of compensation for work of this character.

         The reasonable value of the services rendered by Young Conaway for the Fee Period as counsel

         for the Debtors in these cases is $114,063.00.

                        10.     Young Conaway believes that the time entries included in Exhibit A

         attached hereto and the expense breakdown set forth in Exhibit B attached hereto are in

         compliance with the requirements of Local Rule 2016-2.

                        11.     In accordance with the factors enumerated in section 330 of the

         Bankruptcy Code, the amount requested is fair and reasonable given (a) the complexity of these

         chapter 11 cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the

         value of such services, and (e) the costs of comparable services other than in a case under chapter

         11 of the Bankruptcy Code.

                        12.     This Monthly Application covers the period from August 1, 2018 through

         and including September 6, 2018.

                      REQUEST FOR FINAL APPROVAL OF FEES AND EXPENSES

                        13.     The Application also covers the Final Fee Period of June 11, 2018 through

         and including September 6, 2018. During the Final Fee Period, Young Conaway performed

         necessary services and incurred out-of-pocket disbursements for the Debtors and their estates.

         As set forth in prior monthly applications, in accordance with the factors enumerated in 11

         U.S.C. § 330, approval of the fees requested for the Final Fee Period is fair and reasonable given

         (a) the complexity of these cases, (b) the time expended, (c) the nature and extent of the services

         rendered, (d) the value of such services, and (e) the costs of comparable services other than in a




01:23726485.2
                                                          4
                      Case 18-11369-MFW            Doc 13       Filed 10/15/18   Page 13 of 16




         case under this title. In addition, the out-of-pocket disbursements for which reimbursement is

         sought were actual, reasonable and necessary costs incurred while representing the Debtors.

                         14.    Young Conaway has performed, and will continue to perform additional

         necessary services, and has incurred, and will continue to incur, additional expenses, subsequent

         to September 6, 2018 for which it will bill the Debtors directly.

                                           STATEMENT OF APPLICANT

                         15.    The following statements address the questions set forth under section C.5

         of the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses

         Filed Under United States Code by Attorneys in Larger Chapter 11 Cases (the “UST

         Guidelines”):

                         a)     During the Final Fee Period, Young Conaway did not agree to any

                                variations from, or alternatives to, its standard or customary billing rates,

                                fees, or terms.

                         b)     The fees sought by Young Conaway are less than the fees budgeted

                                pursuant to the original budget provided by Young Conaway to the

                                Debtors.

                         c)     The professionals included in the Application for the Final Fee Period did

                                not vary their hourly rate based on the geographic location of the

                                bankruptcy case.

                         d)     The Application for the Final Fee Period did not include any fees

                                dedicated to revising time records or preparing and revising invoices that

                                would not normally be compensable outside of bankruptcy.




01:23726485.2
                                                            5
                      Case 18-11369-MFW          Doc 13       Filed 10/15/18   Page 14 of 16




                        e)     The time period covered by the Application for the Final Fee Period

                               includes approximately 1.10 hours with a value of $579.50 spent by

                               Young Conaway to ensure that the time entries subject for the Final Fee

                               Period comply with the Local Rules and do not disclose privileged or

                               confidential information. This review and any revisions associated

                               therewith are a necessary component of Young Conaway’s preparation of

                               each monthly fee application.

                        f)     The Application did not include annual rate increases since retention.

                                       BUDGET AND STAFFING PLAN

                        16.    Young Conaway and the Debtors have agreed to the budget and staffing

         plan, attached hereto as Exhibit C (the “Budget and Staffing Plan”), for the Final Fee Period.

                                         BLENDED RATE SCHEDULE

                        17.    A blended rate schedule, as requested by Appendix B to the UST

         Guidelines, is attached hereto as Exhibit D.

                                                 CONCLUSION

                        WHEREFORE, Young Conaway requests that allowance be made to it in the sum

         of $114,063.00 as compensation for necessary professional services rendered to the Debtors for

         the Monthly Fee Period, and the sum of $535.77 for reimbursement of actual necessary costs and

         expenses incurred during that Monthly Fee Period, and final allowance be made to it in the sum

         of $458,262.00 as compensation for necessary professional services rendered to the Debtors for

         the Final Fee Period, and the sum of $18,752.97 for reimbursement of actual necessary costs and

         expenses incurred for the Final Fee Period, and further requests such other and further relief as

         this Court may deem just and proper.




01:23726485.2
                                                          6
                    Case 18-11369-MFW   Doc 13       Filed 10/15/18   Page 15 of 16




         Dated: Wilmington, Delaware    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 15, 2018
                                        /s/ Kenneth J. Enos
                                        Robert S. Brady (No. 2847)
                                        Edmon L. Morton (No. 3856)
                                        Kenneth J. Enos (No. 4544)
                                        Elizabeth S. Justison (No. 5911)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Fax: (302) 571-1253

                                        Counsel for the Reorganized Debtor




01:23726485.2
                                                 7
Case 18-11369-MFW   Doc 13   Filed 10/15/18   Page 16 of 16
